Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species C: Claims 1, 5 and 7 – drawn to Fig. 6 wherein the first resin members adjacent to each other are in contact with each other
Species D: Claims 1, 5 and 8 – drawn to Fig. 3 wherein a member is located between the first resin members adjacent to each other 
Group I, Species B drawn to claims 1-3 and 5 was elected without traverse in the response 05/17/2021. Thus, Species A - claim 4, drawn to Fig. 4 was withdrawn without traverse. New claims 9-10 are also drawn to Fig. 4 and Species A, wherein the welded portion surrounds an entire circumference of the outer peripheral portion of the collector and therefore also will be withdrawn. Group II, drawn to the method remains withdrawn without traverse per the response 05/17/2021.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
A telephone call was not made due to the complexity to request oral election to the above election of species requirement, therefore did not result in an election being made. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 5
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species C and D lack unity of invention because even though the inventions of these groups require the technical feature of A power storage device comprising: a plurality of bipolar electrodes being stacked, each of the plurality of bipolar electrodes including a collector having a first surface and a second surface opposite to the first surface, a positive electrode layer provided on the first surface, and a negative electrode layer provided on the second surface; a first resin member provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector; and a second resin member provided on the first resin member and supporting the outer peripheral portion of the collector via the first resin member, wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a welded portion made of the same material as a material of the first resin member, ., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Meadows et al. (US 5,527,642).  Meadows teaches a power storage device comprising:
	a plurality of bipolar electrodes 2 being stacked, each of the plurality of bipolar electrodes including a collector having a first surface and a second surface opposite to the first surface, a positive electrode layer 24/26 provided on the first surface, and a negative electrode layer 24/26 provided on the second surface (Col. 4 [13-50]);
a first resin member, or lattice 8 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector; and 
	a second resin member, or frame 6 provided on the first resin member 8 and supporting the outer peripheral portion of the collector via the first resin member (Col. 4 [7-10]; Fig. 5)
	wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a welded portion, or housing 60 (wherein first resin member connects to second resin member, or frame which is embedded to/connected to housing) which can be made of the same material as a material of the first resin member (Col. 4 [9-10]; Col. 5 [29-31] – wherein both can be made of thermoset or thermoplastic resin), wherein the second resin member 6 comprises a portion covering an outer side of the first resin member 8 (Fig. 5), the outer side extending in the 60 is provided on the outer side of the first resin member and extends from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes (Fig. 14).
Meadows is silent in teaching the welded member, or housing 60 is welded; however, Meadows teaches the outer housing can be a molten polymeric material nesting and holding the parts together (Col. 5 [27-51]). Meadows also teaches combining the frames and parts can be done with welding, or heat sealing (Col. 3 [45-49]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction connected to each other by a welded portion of the same material as the first resin member, to prevent lateral shifting that may occur with molding.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a welding method to join the respective resin members, as it would provide the predictable result of bonding and protecting the plates. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729